981 F.2d 1258
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Daniel MELLINGER, Petitioner-Appellant,v.STATE OF HAWAII, Respondent-Appellee.
No. 92-15398.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 21, 1992.*Decided Dec. 28, 1992.

Before TANG, NOONAN and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Daniel Mellinger, a Hawaii state prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2254 habeas petition.   We have jurisdiction under 28 U.S.C. § 2253 and review the denial de novo.   Norris v. Risley, 878 F.2d 1178, 1180 (9th Cir.1989).   We affirm.


3
Mellinger contends that he has not received meaningful access to the courts because the State of Hawaii has not provided him with certain legal materials.   His contention is without merit.


4
Prisoners have a constitutional right of access to the courts.   Bounds v. Smith, 430 U.S. 817 (1977).   Such access requires prison authorities to assist inmates by providing them with adequate law libraries or adequate assistance of counsel.   Id. at 828.


5
Here, Mellinger claims that the law library at the prison where he is presently incarcerated for a federal criminal conviction does not contain a copy of the Hawaii Reports, the Hawaii Supreme Court Rules, or the Hawaii Revised Statutes.   The district court found, however, that Mellinger has access to the Pacific Reporter, which contains all of the cases published in the Hawaii Reports and the Hawaii Appellate Reports.   In addition, the district court sent him copies of the Hawaii Supreme Court Rules as well as portions of the Hawaii Revised Statutes which Mellinger requested.   Therefore, the district court was correct in holding that Mellinger has received meaningful access to the courts.   See Bounds, 430 U.S. at 822.1  Accordingly, the judgment of the district court is affirmed.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because Mellinger is presently incarcerated as a result of a federal criminal conviction and subject to a Hawaii detainer, it is unclear whether Hawaii needs to provide him with any legal materials until he completes his federal sentence.   We do not reach this question, however, because we hold that Mellinger has been provided meaningful access to the Hawaii courts